DYKMAN, J.
This is an appeal from a judgment entered upon the verdict of a jury, and from an order denying a motion for a new trial upon-the minutes of the court. The action is for the recovery of damages resulting from the maintenance and operation-of the railroad of the defendant through Hudson avenue, in the city of Brooklyn. The property of the plaintiff is situated on Hudson avenue, and the basis of the 'action is the damage to his property caused by the construction and operation of the railroad. The verdict was. in favor of the plaintiff for $300. The claim of the appellant is that the charge was erroneous, the verdict js excessive, improper testimony was admitted, and the complaint should have been dismissed. Our examination of the record fails to support either of these contentions. There is ample evidence to require the submission of the case to the jury, and for the support of the verdict. The exception to the failure to charge the requests of the defendant and to the admission of testimony present-no error, and the judgment and order denying the motion for a new trial, should be affirmed, with costs.